Title: Ameloo, Willemsen and the Dubbeldemuts to the American Commissioners, 18 December 1777
From: Ameloo, Anthony,Willemsen, Pieter,Dubbeldemuts, Franco,Dubbeldemuts, Adrianus
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Messieurs!
Rotterdam ce 18 Decembre 1777.
De jour en jour nous nous sommes flattés de recevoir reponce à la notre du 20 Novembre dernier, et nous ne savons à quoi attribuer ce Silence. Apres votre lettre satisfaisante nous n’avons pas hesités un seul moment de confier nos interets dans vos mains. Nous vous avons parlés sans le moindre deguisement, et nous vous repetons sur tout ce qu’il y a de plus sacré, qu’il n’ÿ á ame qui vive qui á le moindre interest dans le navire le Chester et sa Cargaison, que des sujets de la republicque d’hollande, et etant persuadé de la Justice de notre cause, nous avons voulu vous donner la plus grande prevue de notre confiance, en vous suppliant de vouloir vous meme nous nommer quelqu’un à Charlestown pour soigner nos interets, et comme une grace particuliere de vouloir nous permettre d’expedier sous votre couvert notre procuration. Nous esperons, Messieurs, que notre facon d’agir vous inspirera le desir de nous aider efficacieusement. Le capitaine et les Matelots aiant été forcés de quiter leur navire, n’ont pas eté à meme de pouvoir le reclamer, et qui scait, Messieurs ce qui est devenu de notre droit incontestable, faute d’un reclamant. Nous vous recommandons avec des instances redoublées la restitution et le dedommagement, qui nous sont dus; et nous avons l’honneur d’etre parfaitement, Messieurs! Vos tres humble et tres obeissants serviteurs
Aÿ AmelooPi WillemsenFr & A Dubbeldemuts
Messrs Franklin, Dean & Lee.
 
Addressed: Messieurs! / Messieurs Franklin Deane / & Lea / chez Mr. Le Ray de Chaumont / à Passy—Banlieue Paris. / hotel Colbert
Notation: Dubbledemutz Decemr. 18. 1777
